Citation Nr: 1510340	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-03 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to May 1972.  He had service in the Republic of Vietnam from January 18, 1972 to May 5, 1972.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the RO.  

In August 2010, the RO also denied entitlement to service connection for ischemic heart disease and the residuals of a cerebrovascular accident.  However, the Veteran did not perfect an appeal with respect to those disorders.  

In October 2014, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The case is remanded for the following actions:

1.  Request that the Veteran forward any further information not previously submitted towards substantiation of his claimed service stressors and any medical or non-medical evidence as to his claimed PTSD and depressive disorder. Provide releases of information forms to the Veteran and obtain any new evidence referred to by the Veteran. 


2. Through official channels, such as the National Personnel Records Center, the AOJ must request the records of the unit to which the Veteran was assigned in the Republic of Vietnam, i.e., the Naval Advisory Group stationed in Nha Be, Vietnam.  Such records should include, but are not limited to, unit histories, casualty reports, and base duty officer logs and should encompass the period from January 18, 1972 through March 1972.  

In particular, attempt to corroborate the Veteran's allegation of a mortar attack on the installation in January 1972.  

Efforts to obtain the requested records must continue until it is determined that they do not exist or that further attempts to obtain such records would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  

If necessary and feasible, send a copy of the stressors reported by the Veteran, the Veteran's contentions, the information in his service personnel records, and copies of any relevant unit histories, logs, and/or casualty reports to the 
U. S. Army and Joint Services Records Research Center (JSRRC) for verification.  

3.  When the actions in parts 1 and 2 have been completed, the AOJ must ensure that the Veteran is scheduled for a psychiatric examination to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must conduct an independent examination of the record, including any records obtained as a result of this remand.  In particular, the examiner must address the following:  

a.  The reports of the Veteran's treatment for depression and anxiety by H. L. R., M.D. in January and September 1999

b.  The report of the Veteran's October 2009 West Virginia Disability Determination Mental Status Examination.  The diagnoses were major depressive disorder and PTSD.  

c.  The report of a July 2011 examination by J. R. A., M.A., a licensed psychologist.  The diagnosis was PTSD.  

The examiner must determine if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, if the claimed stressor is adequate to support a diagnosis of PTSD, and if the Veteran's symptoms are related to the claimed stressor.  

If the examiner diagnoses a psychiatric disorder(s), he or she must identify and explain the elements supporting each diagnosis. 

Then the examiner must render an opinion as whether the psychiatric disorder was first manifested or is the result of an incident in service.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

The examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

4.  The Veteran must report for all scheduled VA examinations, and cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  If the Veteran fails to report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims file.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims file.  

5.  When the actions have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issue of entitlement to service connection for a psychiatric disorder.  The claim must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the Veteran's description of the claim; the symptoms the Veteran describes; and the information the Veteran submits or that VA obtains in support of the claim.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

